Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards determining an interaction with an entity based on aggregating the propensity and behavior information of the entity. The invention determines a propensity metric based on first and second behavioral attributes. The invention then determines, during an interaction with the entity, a next course of action to take based on the propensity metric. The invention further includes determining and distinguishing a user of a device and a virtual assistant of the user by further analyzing the behavioral attributes. 
The Examiner notes as previously discussed in the Office Action of 08/23/2021, the concept of limitations of determining an action during an interaction including collecting behavioral attributes were previously rejected under the combination Davies and Agarwal, wherein the combination teaches the concept collecting interaction information to predict propensity for behaviors including cross correlations in the analysis. The Examiner further notes as discussed in the Office Action of 08/23/2021, the limitations of claims 7 and 18, which has been amended into the independent claims, was previously determined to be non-obvious. Upon further search and consideration, while references such as Price discusses the concept of devices to include virtual assistants, no references, alone or in combination teaches or suggests the concept of determining/distinguishing whether the entity is a virtual assistant or a user based on behavioral information.
The Examiner further notes the claimed invention is determined to be patent eligible. As discussed in the Response of 11/23/2021, the Applicant further asserts the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622